UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6379


JERMAN BARTON,

                 Plaintiff - Appellant,

          v.

JAMES JOHNSON, Sergeant,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:13-cv-00415-JFA)


Submitted:   August 13, 2014                 Decided:   August 25, 2014


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerman Barton, Appellant Pro Se.      Christopher Thomas Dorsel,
Caitlin Elizabeth Pierson, Sandra J. Senn, SENN LEGAL, LLC,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerman    Barton     appeals     the     district      court’s   order

entering judgment on the jury’s verdict in his 42 U.S.C. § 1983

(2012) action in favor of defendant James Johnson.                         Although

there is no transcript of the jury trial in the record before

us,   we    may     authorize     the   preparation      of    a    transcript     at

government expense where the litigant proceeds in forma pauperis

and   has    shown    the   existence    of     a    substantial     question    for

appeal.      28 U.S.C. § 753(f) (2012).               After reviewing Barton’s

informal     brief,    we   conclude     that       Barton    has   not   raised    a

substantial question for appeal.              See Ortiz v. Greyhound Corp.,

192   F.    Supp.    903,   905   (D.   Md.     1959)    (defining     substantial

question).     Accordingly, we deny his request for a transcript at

government expense, see Rhodes v. Corps of Eng’rs of U.S. Army,

589 F.2d 358, 359 (8th Cir. 1978) (per curiam), and affirm the

district court’s order entering judgment on the jury’s verdict.

Barton v. Johnson, No. 1:13–cv–00415-JFA (D.S.C. filed Mar. 4,

2014; entered Mar. 5, 2014).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                         2